Title: To James Madison from John A. Wharton, 12 February 1821
From: Wharton, John A.
To: Madison, James


                
                    Sir
                    Nashville February 12th. 1821
                
                I am unacquainted with you; yet an unmeaning ceremony, I believe, to be as disagreeable to you, as it is foreign to the purpose. It will not therefore, I hope, be thought presumption in me to address you at present, on a subject of the first importance. But to the purpose. I am a young man in pursuit of an education, and desirous of enjoying the benefits offered by the establishment of The University of my native state. My object at present is to solicit any information which you possess relative to the seminary at Charlottesville Viz: When it will go into operation, and as economy is by no means to be disregarded by me I wish to ascertain what will be the probable annual expense of a student at the University. And lastly what are the qualifications necessary to ensure an entrance into each class. I entertain doubts, whether it will be in your power [to] answer the last of my enquiries. However as information on that head would obviate many difficulties, I thought it necessary to insert it. As my residence in Tennessee is only temporary, I have to request you to direct your answer to Davis’ store, Bedford Virginia, the place of my residence. I have now to beg pardon for

intruding on your patience & to pray you to accept the assurance of my profound respect and esteem.
                
                    Jno. A. Wharton
                
            